In an action to annul a marriage, order denying, without leave to renew, defendant’s motion to preclude plaintiff from giving certain information upon the trial for failure to serve a bill of particulars, and granting plaintiff’s cross motion for an oral examination, and a physical examination to be made by a named physician, modified on the law and the facts by striking from the order the last decretal paragraph, which directs defendant to submit to the physical examination, and by substituting therefor a paragraph denying the motion in that respect. As so modified, the order is affirmed, without costs, upon the condition, however, that within ten days after the entry of the order hereon defendant file a stipulation pursuant to section 354 of the Civil Practice Act waiving, for the purposes of this action, her statutory privilege under section 352 of the Civil Practice Act, as to all physicians, surgeons and nurses who may have examined or treated her prior to the commencement of this action. In the event defendant fails to file such stipulation, the order is affirmed in toto, without modification and without costs. The examination is to proceed upon five days’ notice. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.